EXHIBIT 10.1

 

STOCK REPURCHASE AGREEMENT

This Stock Repurchase Agreement (this “Agreement”) is entered into as of April
___, 2017 (the “Effective Date”) by and between Reva Medical, Inc., a Delaware
corporation (the “Company”), and Medtronic, Inc. (the “Stockholder”).

R E C I T A L S

WHEREAS, the Stockholder owns 1,732,260 shares of the Company’s Common Stock
(the “Shares”).

WHEREAS, the Company and the Stockholder are parties to that certain Convertible
Note Deed, dated as of 22 April 2017 (the “Deed”), by and among the Company and
each person set out in Schedule 1 and Schedule 2 attached thereto, including the
Stockholder, pursuant to which the Company will sell and issue senior unsecured
convertible notes, each with a face value of US$100,000 (the “Notes”).

WHEREAS, in connection with and as an inducement to Stockholder entering into
the Deed, the Stockholder has agreed to sell, and the Company has agreed to
purchase, the Shares, at an aggregate purchase price for such Shares at the Per
Share Purchase Price (as defined below), and on the terms and subject to the
conditions contained in this Agreement (the “Repurchase”).  

NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein contained, the parties agree as follows:

AGREEMENT

1.Repurchase.

(a)Repurchase.  At the Closing (as defined below), the Company shall repurchase
from the Stockholder at price per Share equal to $7.212, and the Stockholder
shall sell, assign, transfer and deliver to the Company, all of such
Stockholder’s right, title and interest in and to the Shares.

(b)Closing.  The closing of the Repurchase (the “Closing”) will take place at
11:00 a.m. California time on the Initial Subscription Date (as that term is
defined in the Deed) at the offices of the Company, or such other time and place
as may be designated in writing by the Company and the Stockholder.  All rights
and obligations of the parties under this Agreement are conditioned upon the
occurrence of the Initial Subscription Date (as defined in the
Deed).  Conveyance of the Shares by Stockholder shall be deemed as partial
payment for the Notes for the Initial Commitment Amount (as defined in the Deed)
set forth opposite Stockholder’s name on Schedule 1 of the Deed.  For clarity,
issuance of the Initial Note Allocation and Initial Option Allocation (each as
defined in the Deed) by the Company in accordance with the Deed in the amounts
set forth opposite Stockholder’s name on Schedule 1 of the Deed shall be deemed
full payment for the Shares conveyed to the Company pursuant to this Agreement.

WEST\276209364.6

--------------------------------------------------------------------------------

 

(c)Instruments of Conveyance and Transfer.  At the Closing, the Stockholder
shall deliver to the Company a transfer agent letter of instruction, in
substantially the form attached hereto as Exhibit A, duly executed by the
Stockholder as and where indicated therein.  The Stockholder shall at any time,
and from time to time, following the Closing, execute, acknowledge and deliver
all further assignments, transfers, and any other such instruments of
conveyance, upon the request of the Company, to confirm the sale of the Shares
hereunder.

(d)Termination of Rights as Stockholder.  Upon issuance by the Company of
Stockholder’s Initial Note Allocation and Initial Option Allocation to
Stockholder at the Initial Subscription Date in accordance with the Deed, the
Shares shall cease to be outstanding, and the Stockholder shall no longer have
any rights as a holder of, or with respect to, the Shares.

2.Representations, Warranties and Covenants.

(a)By the Stockholder.  In connection with the transactions provided for hereby,
the Stockholder, represents, warrants and covenants, as applicable, to the
Company as of the Effective Date as follows:

(i)Ownership of Shares.  The Stockholder has good, valid and marketable right,
title and interest (legal and beneficial) in and to all of the Shares, and such
Shares, at Closing, will be free and clear of all liens, pledges, security
interests, claims or encumbrances of any kind.  Upon payment for the Shares in
accordance with this Agreement, the Company will acquire good, valid and
marketable title to the Shares, free and clear of all liens, pledges, security
interests, claims or encumbrances of any kind.

(ii)Authorization, Approval and Enforceability.  This Agreement, when executed
and delivered, is a legal, valid and binding obligation of the Stockholder, and,
upon due execution and delivery by the parties thereto, all agreements,
instruments and documents to be executed by the Stockholder in connection with
the transactions contemplated hereby will be legal, valid and binding
obligations of the Stockholder, each enforceable against the Stockholder in
accordance with its respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, and subject to general equity principles
and to limitations on availability of equitable relief, including specific
performance.

(iii)No Conflict.  The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby, does not and will not
result in a breach or violation by the Stockholder of, or conflict with, or
constitute a default by the Stockholder under, (i) any agreement, instrument,
decree, judgment or order to which the Stockholder is a party, to which the
properties of the Stockholder may be subject or by which the Stockholder may be
bound, or (ii) any provision of any federal, state or other applicable statute,
rule or regulation applicable to the Stockholder.  

(iv)The Stockholder has not granted, and will not grant, any options of any sort
with respect to the Shares or any right to acquire the Shares or any interest
therein other than under this Agreement.

WEST\276209364.62

--------------------------------------------------------------------------------

 

(v)Litigation.  There is no action, suit, proceeding or investigation pending,
or currently threatened, against the Stockholder that questions the validity of
this Agreement or the right of the Stockholder to enter into this Agreement, or
to consummate the transactions contemplated hereby.

(vi)No Consent Required.  No consent, authorization, approval, order, license,
certificate or permit or act of or from, or declaration or filing with, any
foreign, federal, state, local or other governmental authority or regulatory
body or any court or other tribunal or any party to any contract, agreement,
instrument, lease or license to which the Stockholder is a party, is required
for the execution, delivery or performance by the Stockholder of this Agreement
or any of the other agreements, instruments and documents being or to be
executed and delivered hereunder or in connection herewith or for the
consummation of the transactions contemplated hereby.

(vii)No Continuing Rights.  The Stockholder hereby acknowledges that following
the Closing the Stockholder shall have no rights as a stockholder of the Company
with respect to any future sale, acquisition, merger, liquidation, dissolution,
public offering or other corporate event regarding the Company or its assets
(any of the foregoing, a “Corporate Event”) by reason of the Stockholder’s
ownership of the Shares prior to the Repurchase.  The Stockholder further
expressly acknowledges that any such Corporate Event may result in the payment
by the Company of assets, funds or other proceeds to the Company’s stockholders
or an enhancement in value of the Company’s securities, including in a manner
such that the value that would have been attributable to the Shares in such
Corporate Event in the absence of this Agreement (either in an aggregate amount
or on a per share basis) would be greater than the value attributed to the
Shares hereunder.  The Stockholder hereby acknowledges and agrees that, under
the foregoing circumstances or upon any such Corporate Event, the Stockholder
shall have no right to or interest in any such assets, funds, proceeds or
enhanced value by reason of the Stockholder’s ownership of the Shares prior to
the Repurchase, and the Stockholder further agrees that the Stockholder will not
make any claim or assert any right or interest, against the Company or
otherwise, in the capacity of Stockholder or former Stockholder, with respect to
any such assets, funds, proceeds or enhanced value (or with respect to the
Corporate Event to which such assets, funds, proceeds or enhanced value relate)
by reason of the Stockholder’s ownership of the Shares prior to the Repurchase.

(viii)Tax Matters.  The Stockholder has had opportunity to review with the
Stockholder’s own tax advisors the federal, state and local tax consequences of
the Repurchase and the transactions contemplated by this Agreement.  The
Stockholder is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.  The Stockholder
understands that the Stockholder (and not the Company) shall be responsible for
the Stockholder’s own tax liability that may arise as a result of the
transactions contemplated by this Agreement.

(b)By the Company.  In connection with the transactions provided for hereby, the
Company hereby represents, warrants and covenants, as applicable, to the
Stockholder as of the Effective Date as follows:

WEST\276209364.63

--------------------------------------------------------------------------------

 

(i)Authorization, Approval and Enforceability.  The Company has full power and
authority to execute, deliver and perform its obligations under this Agreement
and all agreements, instruments and documents contemplated hereby.  This
Agreement, when executed and delivered, is a legal, valid and binding obligation
of the Company, and, upon due execution and delivery by the parties thereto, all
agreements, instruments and documents to be executed by the Company in
connection with the transactions contemplated hereby will be legal, valid and
binding obligations of the Company, each enforceable against the Company in
accordance with its respective terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally, and subject to general equity principles
and to limitations on availability of equitable relief, including specific
performance.

(ii)No Consent Required.  No consent, authorization, approval, order, license,
certificate or permit or act of or from, or declaration or filing with, any
foreign, federal, state, local or other governmental authority or regulatory
body or any court or other tribunal or any party to any contract, agreement,
instrument, lease or license to which the Company is a party, is required for
the execution, delivery or performance by the Company of this Agreement or any
of the other agreements, instruments and documents being or to be executed and
delivered hereunder or in connection herewith or for the consummation of the
transactions contemplated hereby, which has not been obtained or waived prior to
the Closing.

(iii)The Company shall not mention the Stockholder in any market announcements
in connection with the Repurchase without the Stockholder's consent, such
consent not to be unreasonably withheld.

(iv)The Company has not granted, and will not grant, any options of any sort
with respect to the Shares or any right to acquire the Shares or any interest
therein.

(v)Litigation.  There is no action, suit, proceeding or investigation pending,
or currently threatened, against the Company that questions the validity of this
Agreement or the right of the Company to enter into this Agreement, or to
consummate the transactions contemplated hereby.

3.Successors And Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

4.Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its principles of conflicts of laws.

5.Entire Agreement.  This Agreement (including the Exhibits hereto) constitutes
the full and entire understanding and agreement between the parties with respect
to the subject matter hereof, and any other written or oral agreement relating
to the subject matter hereof existing between the parties are expressly
canceled.

WEST\276209364.64

--------------------------------------------------------------------------------

 

6.Amendments and Waivers.  Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Stockholder.  Any amendment or waiver
effected in accordance with this section shall be binding upon each party to
this Agreement (and any successors or assigns).

7.Further Action.  Each party hereto agrees to execute any additional documents
and to take any further action as may be necessary or desirable in order to
implement the transactions contemplated by this Agreement.  In furtherance of
the foregoing, the Company and the Stockholder shall execute any additional
documents and to take any further action as may be necessary or desirable in
order to implement the transactions contemplated by this Agreement.

8.Severability.  The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

9.Counterparts; Electronic Delivery.  This Agreement may be executed and
delivered electronically and in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

10.Survival of Warranties.  Unless otherwise set forth in this agreement, the
representations and warranties of the Company and the Stockholder contained in
or made pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the Closing and shall in no way be affected by any
investigation or knowledge of the subject matter thereof made by or on behalf of
the Stockholder or the Company.

11.Representation by Counsel.  The Stockholder has either consulted with the
Stockholder’s own legal counsel and other advisors and representatives regarding
the transactions contemplated by this Agreement or, having had the opportunity
to consult with such persons regarding such transactions, have chosen not to do
so of their own volition.  The Stockholder acknowledges that its interests are
not being represented by DLA Piper LLP (US), which is acting solely as legal
counsel to the Company.

12.Notices.  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given:  (a) upon
personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on their respective signature page, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Section 12.  

13.Expenses.  All reasonable and documented expenses and legal fees incurred in
connection with this Agreement shall be paid by the Company.  

WEST\276209364.65

--------------------------------------------------------------------------------

 

14.Termination.  This Agreement and the rights, duties and obligations of the
Company and the Stockholder hereunder, shall terminate and be of no further
force and effect upon the written consent of the Company and the Stockholder.

 

[remainder of page intentionally left blank]

 

WEST\276209364.66

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Stock Repurchase
Agreement as of the day and year first above written.

REVA MEDICAL, INC.

By:

Name: Regina Groves

Title: Chief Executive Officers

 

 

 

STOCKHOLDER

MEDTRONIC, INC.

 

 

By:

Name:

Title:

 

 

 

 

 

SIGNATURE PAGE TO STOCK REPURCHASE AGREEMENT

WEST\276209364.6

--------------------------------------------------------------------------------

 

EXHIBIT A

Form of Instruction Letter

 

[Medtronic, Inc. Letterhead]

April __, 2017

[●]
Computershare
[ADDRESS]
[ADDRESS]

Dear Ladies and Gentlemen:  

Reference is made to the common stock (the “Common Stock”) of Reva Medical, Inc.
(the “Company”).  This  letter of instruction relates to the sale by Medtronic,
Inc. (“Medtronic”) to the Company of 1,732,260 shares of Common Stock (the
“Repurchased Shares”) currently held in DRS book-entry form in account number
[●] on the Company’s registered record, with a settlement date of [●], 2017 (the
“Settlement Date”).  

Effective as of the Settlement Date, Medtronic hereby directs you to follow the
instructions of the Company and transfer all of the above referenced Repurchased
Shares to the Company.  You are authorized to rely on this letter of
instruction.

 

 

MEDTRONIC, INC.

 

 

By:

Name:

Title:

 

WEST\276209364.6